                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


RICHARD WADE KENDRICK,

       Plaintiff,

                                                   Civil Action No. 3:19CV898-HEH

UNKNOWN,

       Defendant.


                              MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       Plaintiff, a Virginia inmate proceeding pro se, submitted a letter to the Court

complaining about an alleged denial of access to the courts with respect to filing fees in

state court and about errors in his state criminal prosecution and his state habeas

proceedings. (ECF No. 1.) On December 13, 2019, the Court explained that it would not

conduct a general inquiry into his state court prosecution or interfere with the state

court's collection of filing fees. The Court explained that, instead. Plaintiff must identify

a violation offederal or constitutional law. Because it was not clear from Plaintiffs

submissions whether he wished to pursue a civil rights action challenging the conditions

of his confinement under 42 U.S.C. § 1983 or a petition for a writ of habeas corpus under

28 U.S.C. § 2254, the Court sent him both forms. The Court directed Plaintiff, within

fifteen(15) days ofthe date of entry thereof, to complete and return one ofthe two forms.

The Court warned that a failure to complete and return the appropriate form within that

time would result in dismissal ofthe action. See Fed. R. Civ. P. 41(b).
        More than fifteen (15) days have elapsed and Plaintiff has not responded.

Plaintiffs disregard ofthe Court's directives warrants dismissal ofthe action.

Accordingly, the action will be dismissed without prejudice.

        An appropriate Order shall accompany this Memorandum Opinion.



                                                          /s/
                                   HENRY E. HUDSON
Date:                              SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
